Case: 15-60114      Document: 00513317053         Page: 1    Date Filed: 12/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-60114                                FILED
                                  Summary Calendar                      December 22, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
DONOVAN EVANS,

                                                 Plaintiff-Appellant

v.

WHITNEY WRIGHT; WENDIE FOOR; DANIEL STARKS; ADLEAN JONES,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-998


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Donovan Evans, a pretrial detainee at the Lauderdale County Detention
Center, filed a 42 U.S.C. § 1983 action seeking damages on the basis that the
defendants and fellow inmates harassed him.                   Pursuant to 28 U.S.C.
§ 1915(e)(2)(B), the district court dismissed Evans’s action for failure to state
a claim upon which relief could be granted.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60114      Document: 00513317053      Page: 2    Date Filed: 12/22/2015


                                   No. 15-60114

      A district court is required to dismiss a prisoner’s complaint if it is
frivolous, malicious, or fails to state a claim for relief. § 1915(e)(2)(B)(i) & (ii).
Evans does not challenge the district court’s determination that his action was
subject to dismissal on the basis of res judicata and collateral estoppel. Evans
also does not challenge the district court’s alternative decision that his action
was subject to dismissal on the basis that he failed to exhaust his
administrative remedies. See Brinkmann v. Dallas County Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993).
      The dismissal by the district court of Evans’s complaint counts as a strike
for purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88
(5th Cir. 1996). Evans has already accumulated at least two other strikes. See
Evans v. Cessna, No. 3:14-cv-00846 (S.D. Miss. Dec. 1, 2014); Evans v. State of
Mississippi, No. 3:13-cv-00996 (S.D. Miss. April 7, 2014); see also Coleman v.
Tollefson, 135 S. Ct. 1759, 1763-64 (2015). Evans is therefore barred from
proceeding in forma pauperis while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).
      AFFIRMED; BAR IMPOSED.




                                          2